Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160740(81)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DAVID A. MAPLES,                                                                                     Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160740
  v                                                                 COA: 343394
                                                                    Ct of Claims: 17-000135-MZ
  STATE OF MICHIGAN,
             Defendant-Appellee.
  _________________________________________/

          By order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on October 2, 2020, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 9, 2020

                                                                               Clerk